Citation Nr: 0200100	
Decision Date: 01/04/02    Archive Date: 01/11/02	

DOCKET NO.  97-06 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for pes planus.  

2.  Evaluation of a temporomandibular joint syndrome, 
currently rated as 20 percent disabling.  

3.  Entitlement to an effective date earlier than October 2, 
1995, for service connection for temporomandibular joint 
syndrome with myofascial pain syndrome.  

4.  Evaluation of the postoperative status of vasomotor 
rhinitis and sinusitis, currently rated as 50 percent 
disabling.  

5.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to service-connected vasomotor 
rhinitis and sinusitis.  

6.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability.  

7.  Entitlement to an extension beyond December 31, 1994, for 
a temporary total disability rating based on convalescence.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and mother


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In August 2001, a hearing was held before Gary L. Gick, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 2001).  

The issues of entitlement to service connection for pes 
planus, evaluation of temporomandibular joint syndrome, and 
entitlement to a total disability rating based on individual 
unemployability are the subjects of a remand at the end of 
this decision and will not be otherwise discussed herein.  

A June 1997 rating decision denied service connection for 
psychiatric disability as secondary to the service-connected 
disability of temporomandibular joint (TMJ) syndrome and 
vasomotor rhinitis with sinusitis.  Notice was sent to the 
veteran in July 1997.  In a letter dated in August 1997, the 
veteran's representative (at that time) notified the RO that 
the veteran disagreed and believed that his psychiatric 
illness was secondary to his service-connected sinusitis and 
TMJ syndrome.  Where a claimant filed a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be remanded to the RO for a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, 
the remand below will include the issue of entitlement to 
service connection for a psychiatric disorder as secondary to 
service-connected disability.  That issue was not included on 
the first page of this decision because absent a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. App. 
511 (1997).  

The issue of entitlement to service connection for pes planus 
was certified to the Board by the RO.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), and VAOPGCPREC 05-
92.  Because service connection for pes planus was denied in 
an unappealed July 1988 rating decision, the Board must 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim.  As such the Board has 
characterized the issue as shown on the title page.  


FINDINGS OF FACT

1.  On the issues decided herein, all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.  

2.  At the time of the July 1988 rating decision, which 
denied service connection for flat feet (pes planus), the 
evidence did not include any medical evidence of aggravation 
in the service.  

3.  Since the 1988 denial of service connection for pes 
planus (flat feet), a medical opinion has been obtained which 
indicates increased disability during service.  

4.  In August 1991, the Board denied entitlement to service 
connection for residuals of a jaw injury, specifically 
considering the claim that the veteran had a TMJ syndrome due 
to injury in service.  

5.  The request to reopen the claim for service connection 
for TMJ syndrome was received on October 2, 1995.  

6.  The service-connected vasomotor rhinitis and sinusitis is 
manifested by a history of 3 surgical procedures, elevation 
of the floor of the nose, especially on the right side, 
septum deviation to the right, a marked septal deviation and 
a narrowing of the sphenoidal reflex, especially on the right 
side, complaints of severe frontal sinus headaches and post 
nasal drainage down the back of his throat.  

7.  The service-connected vasomotor rhinitis and sinusitis 
does not present an exceptional or unusual disability picture 
which renders the application of the regular rating schedular 
standards impractical due to factors such as marked 
interference with employment or the necessity for frequent 
periods of hospitalization.  

8.  The veteran does not have a gastrointestinal disorder as 
the result of a service-connected disability.  

9.  The veteran's service-connected chronic sinusitis was 
treated with a revision of an intranasal ethmoidectomy with 
opening of a nasal antral window and frontal nasal duct in 
November 1994.  He was seen at the VA clinic on November 21, 
1994, and, as a result of his surgery, required 30 days' 
convalescence.  


CONCLUSIONS OF LAW

1.  The July 1988 rating decision which denied service 
connection for pes planus (flat feet) is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  

2.  Evidence received since the RO's 1988 decision is new and 
material and the veteran's claim of entitlement to service 
connection for pes planus (flat feet) is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  

3.  The criteria for an effective date earlier than 
October 2, 1995, for service connection for TMJ syndrome, 
have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 
(2001).  

4.  The criteria for a rating in excess of 50 percent for the 
service-connected vasomotor rhinitis and sinusitis, including 
an extraschedular evaluation, have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 4.14, 4.97, Codes 6501, 
6510-6514, 6522 (1996, 2001).  

5.  The criteria for service connection for a 
gastrointestinal disorder as secondary to a service-connected 
disability have not been met.  38 C.F.R. § 3.310(a) (2001).  

6.  The criteria for the extension of a temporary total 
disability rating based on convalescence, beyond December 31, 
1994, have not been met.  38 C.F.R. § 4.30 (1994, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Further, implementing 
regulations have been published.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for amendments not 
applicable here, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

The RO did not consider the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application for the benefits 
claimed in this case is complete.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §3.159(a)(3)).  The rating 
decision, statement of the case, and supplemental statement 
of the case notified the veteran and his representative of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  

The veteran has been examined by VA and a medical opinion 
rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Notably, neither the appellant nor the representative have 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
pes planus.  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1101, 1131 (West 
1991).  

That means that for a claim of service connection, there must 
be evidence of a current disability, evidence of disease or 
injury during service and evidence of a link between the two.  
Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

When the veteran was examined for service, in February 1977, 
his feet were noted to be affected by first degree pes 
planus, which was not considered disabling.  

Every veteran shall be taken to be in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 
(West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

The veteran began his active service on March 29, 1977.  
Approximately a month later, in late April 1977, he was seen 
for pes planus.  The recommendation was for stock plantar 
supports.  In May 1977, the veteran complained of a sore 
right foot, reporting that he had stepped in a hole.  
Examination of the foot showed no effusion, but there was 
ecchymosis on the dorsal aspect.  The possibility of a 
fracture was considered; however, X-rays were negative.  When 
the veteran was seen later in May 1977, the impression was 
that he had suffered a contusion.  In June 1977, the veteran 
complained of blistered feet and numbness in the right great 
toe.  Examination disclosed plantar calluses and no blisters.  
The plan was to trim the calluses and for the veteran to 
return to the clinic as needed.  The veteran remained on 
active service for approximately a year and a half and, 
although there were numerous other medical records, there 
were no complaints, findings or diagnoses relating to his 
feet.  The report of the December 1978 examination for 
separation from service shows that the veteran's feet were 
normal.  The veteran has stated that he did not receive a 
separation examination and has requested that this report be 
removed from his file.  It is not expected that the veteran 
would remember an uneventful examination over 20 years ago.  
The written report signed by a doctor provides substantial 
evidence and cannot be removed from the claims folder.  

The report of the December 1981 VA examination shows that the 
veteran's musculoskeletal system, including his feet, were 
normal.  

In a letter received in May 1988, the veteran complained that 
he had been taken into service despite his flat feet.  A July 
1988 rating decision denied service connection for pes planus 
(flat feet).  The rating decision reported that pes planus 
was noted on the entrance examination and that service 
connection was denied as it was a constitutional or 
developmental condition and aggravation during service was 
not shown.  A notice letter was sent to the veteran in August 
1988.  A timely notice of disagreement was not received.  
38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. § 20.302 (2001).  
The unappealed decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2001).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration 
and which is neither cumulative nor redundant and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The standard set in the above regulation does not require 
that the new and material evidence change the final outcome 
of the case.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed. 
Cir. 1998).  

VCAA does not require the reopening of a claim that has been 
disallowed, except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
VCAA, to be codified at 38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA were recently promulgated.  One of 
these amends the regulation defining what constitutes new and 
material evidence.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  This 
amendment, however, was made effective with respect to claims 
filed on or after August 29, 2001, and is not applicable to 
the veteran's appeal since this attempt to reopen his claim 
for service connection for pes planus was filed prior to this 
date.

In letters dated in April and August 1999, a VA podiatrist 
expressed the opinion that it was highly probable that the 
veteran's current foot condition was the result of his active 
duty and the use of improper combat boots offering little to 
no support.  The podiatrist was of the opinion that, in all 
likelihood, the result was the collapse of the veteran's 
longitudinal arch which was contributing to his current 
condition.  These statements provide, for the first time, 
evidence from a competent medical source indicating that the 
veteran's preexisting foot disorder may have been aggravated 
during service.  Such evidence is both new and material and 
serves to reopen the claim.  38 U.S.C.A. § 5108 (West 1991).  

Inasmuch as the claim is reopened, it requires development as 
discussed in the REMAND below.  

Entitlement To An Earlier Effective Date For Service 
Connection For TMJ Syndrome.  In August 1991, the Board 
denied entitlement to service connection for residuals of a 
jaw injury.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A. 
§ 5110(a) (West 1991).  For reopened claims, the effective 
date shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(2001).  

The veteran has asserted that he should be compensated 
effective as of his release from service, in January 1979, as 
he has had his jaw problem since an injury in service.  The 
Board has considered the veteran's claim; however, it does 
not raise a basis for an earlier effective date under the 
applicable laws and regulations.  The law and regulation are 
quite specific that, after a claim has been denied, the 
effective date will be the date of the claim to reopen.  

In this case, the claim for TMJ syndrome as the residual of a 
jaw injury was denied by the Board in August 1991.  The 
claims file reflects action on other matters; however, 
nothing on the TMJ syndrome was received by VA until 
October 2, 1995, when the RO received the veteran's letter 
requesting that the matter be reopened.  The claim was 
subsequently reopened and granted by the RO, with an 
effective date of October 2, 1995.  

This matter was discussed in detail at the August 2000 RO 
hearing, as well as at the August 2001 Board hearing.  
Nevertheless, the veteran has not identified any earlier 
communication which could be construed as a reopened claim 
prior to October 2, 1995.  At his August 2000 RO hearing, the 
veteran conceded that the claim had been dormant from the 
1991 denial until he reopened it in 1996.  During the August 
2001 Board hearing, the August 1991 denial was discussed and 
the veteran did not report reopening the claim prior to 
October 2, 1995.  Since there is no evidence that the claim 
was reopened prior to October 2, 1995, there is no basis for 
an earlier effective date.  The law in this case is 
dispositive.  38 U.S.C.A. § 5107(b) (West Supp 2001) and its 
accompanying regulation, 38 C.F.R. 3.102 (2001), do not 
apply.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

During the August 2000 RO hearing and the August 2001 Board 
hearing, and in correspondence, the veteran has expressed the 
opinion that an earlier effective date for service connection 
for TMJ should be assigned because the earlier denials were 
incorrect.  Liberally construed, these arguments might raise 
a claim of clear and unmistakable error (CUE), which is the 
standard required to overturn Board decisions, as well as 
unappealed RO decisions, which have become final.  However, a 
claim of CUE in a Board decision may only be asserted once.  
It would prejudicial to the veteran to adjudicate such a 
motion, without the veteran specifically pleading such a 
motion.  Therefore, the Board will not address claims of CUE 
in this decision.  The need for a specific motion was 
discussed at the Board hearing, in August 2001, by this Board 
Member.  See 38 C.F.R. § 20.1400, et seq.  

Evaluation of Vasomotor Rhinitis with Sinusitis.  In 
considering the severity of the disability, the Board has 
reviewed the medical history.  38 C.F.R. §§ 4.1, 4.2.  VA 
medical records document surgeries.  In May 1992, there was a 
diagnosis of ethmoid sinusitis and right maxillary sinusitis 
with minimal sphenoid disease.  Bilateral 
sphenoethmoidectomies with bilateral nasal antral windows was 
the procedure performed.  In September 1993, the diagnosis 
was chronic maxillary sinusitis and bilateral Caldwell-Luc 
procedures were performed.  In a statement dated and received 
August 31, 1994, the veteran stated that he was satisfied 
with the 30 percent evaluation then in effect and that he 
withdrew the issue on appeal.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b).  There were no claims to 
reopen, or further action on the evaluation of rhinitis and 
sinusitis until the veteran was hospitalized on October 10, 
1994.  In November 1994, the diagnosis was chronic sinusitis 
and the procedure was a revision of intranasal ethmoidectomy 
with opening of nasal antral windows and frontal nasal duct.  
The veteran was subsequently awarded a temporary total 
disability rating based on convalescence, through 
December 31, 1994.  

The veteran's nose and sinuses were examined by VA in 
December 1994.  The veteran reported having three separate 
operations for chronic sinusitis, with mixed results.  He 
reported that, since his November 1994 surgery, he continued 
to have sharp headaches in the frontal region, which occurred 
predominantly at night.  In addition, he had nasal 
congestion, which appeared worse at night.  He felt that his 
drainage was much more improved, although he did have thick 
mucus, it was easier to clear.  He reported that he continued 
to have daily vomiting in the morning.  Physical examination 
showed a small septal spur along the floor of the nose on the 
right side, which was not obstructing.  The septum was 
somewhat curved toward the left but again was not 
obstructing.  The veteran had mildly edematous turbinates 
which minimally decongested with medication.  Examination 
with the sinuscope revealed his sphenoidotomies to be patent, 
bilaterally.  There was some crusting, which was removed from 
the right maxillary antrostomy.  No obvious pus was noted 
within any of the sinuses.  The left side was free of 
crusting and his antrostomy on the left side appeared patent.  
Visualization of the frontal recesses, bilaterally, revealed 
them also to be patent.  The diagnoses were rhinitis and 
chronic sinusitis secondary to rhinitis.  Nasal sprays were 
recommended.  

Effective January 1, 1995, the service-connected vasomotor 
rhinitis and sinusitis, and the postoperative residuals, have 
been rated as 50 percent disabling.  

In March 1997, the veteran reported having recurrent nasal 
drainage, frontal headaches and post nasal drainage since 
service.  He reported that he was fired from a foundry in 
1992 because of his recurrent sickness and sinus problems.  
On examination, the nasal mucosa had mild congestion with 
clear nasal discharge.  Based on the history and physical 
examination, it appeared to the VA physician that the veteran 
had some symptoms consisting of chronic recurrent sinusitis 
and chronic nasal congestion.  

A special sinus examination was also provided in March 1997.  
The veteran described his surgical history and reported 
continued drainage and severe headaches.  His main complaint 
was severe headache and nasal congestion with a marked post 
nasal drainage.  Examination of the nose showed the floor of 
the nose, especially on the right side, was elevated.  There 
was septum deviation to the right, even though he had 
Caldwell-Luc operations and endoscopy operations.  There was 
a marked septal deviation and a narrowing of the sphenoidal 
reflex, especially on the right side, which might be the 
cause of the severe frontal sinus headaches.  Post nasal 
drainage down the back of his throat was seen on indirect 
laryngoscopy.  The pertinent diagnosis was severe frontal 
sinus headaches with nasal congestion and a heavy post nasal 
drainage.  

Under the rating criteria in effect in January 1995, chronic 
atrophic rhinitis with definite atrophy of the intranasal 
structure, and moderate secretion, was rated as 10 percent 
disabling; with moderate crusting and ozena, atrophic 
changes, was rated as 30 percent disabling; with massive 
crusting and marked ozena, with anosmia, was rated as 
50 percent disabling.  38 C.F.R. Part 4, Code 6501 (1994).  

Under the rating criteria in effect in January 1995, 
sinusitis was rated as noncompensable where there were X-ray 
manifestations only, mild or occasional symptoms.  Moderate 
sinusitis with discharge or crusting or scabbing, infrequent 
headaches, was rated as 10 percent disabling.  Severe 
sinusitis, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence, was rated as 30 percent disabling.  
Postoperative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations, was rated as 50 percent 
disabling.  38 C.F.R. Part 4, Codes 6510-6514 (1994).  

Effective October 7, 1996, the criteria of Code 6501 were 
deleted.  Allergic or vasomotor rhinitis was rated as 
30 percent disabling if there were polyps.  Without polyps, 
but greater than 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side was rated 
as 10 percent.  38 C.F.R. Part 4, Code 6522 (2001).  There is 
no evidence of bacterial rhinitis ratable under Code 6523 or 
granulomatous rhinitis, ratable under Code 6524.  

Effective October 7, 1996, sinusitis is rated as 
noncompensable where detected by X-rays only.  A 10 percent 
rating will be assigned for 1 or 2 incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment, or; 3 to 6 nonincapacitating 
episodes per year of sinusitis characterized by headache, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment, or; more than six 
nonincapacitating episodes per year of sinusitis 
characterized by headache, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Note:  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. Part 4, Codes 6510-6514 (2001).  

For the entire evaluation period, the veteran has been 
assigned the maximum schedular rating allowed under either 
the old or new rating criteria for either rhinitis or 
sinusitis.  Because rhinitis and sinusitis have similar 
symptoms, and the same symptoms cannot be compensated twice, 
rhinitis and sinusitis cannot be rated separately.  38 C.F.R. 
§ 4.14 (1994-2001).  The question then becomes whether 
currently, or at any time during the evaluation period, the 
disability warranted an extraschedular evaluation.  The 
February 1997 statement of the case provided the veteran with 
the criteria for an extraschedular evaluation and, in the 
reasons and bases section, explained that an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization has not been presented.  

Ratings shall be based as far as practicable upon average 
impairment of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust the 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, in the exceptional case where the 
schedular evaluations are found to be inadequate, the Chief 
Benefits Director (now the Under Secretary for Benefits) or 
the Director, Compensation and Pension Service, upon field 
station submission is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities, the governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (1994, 2001).  

With these criteria in mind, the Board has reviewed the 
record.  The current 50 percent rating contemplates residuals 
after repeated surgeries.  38 C.F.R. Part 4, Codes  6510-
6514.  Thus, the current 50 percent rating compensates the 
veteran's history of surgery through that of November 1994.  
The record does not show, and the veteran has not alleged, 
that his service-connected rhinitis and sinusitis have 
required hospitalization during the current evaluation 
period.  As there have been no recent hospitalizations for 
the disability, there have not been the frequent 
hospitalizations required for an extraschedular evaluation.  

Turning to the industrial impact, the Board notes that the 
record includes evidence from the Social Security 
Administration (SSA).  The veteran has not identified any of 
these records as supporting an extraschedular evaluation.  
The Board has reviewed the records and finds that they deal 
primarily with issues and disabilities not relevant here.  
Thus, the Board will not set forth the entire Social Security 
Administration record in this decision.  Rather, the Board 
notes that there are no opinions supporting an extraschedular 
evaluation for sinusitis or rhinitis.  Rather, the opinions 
indicate that other disabilities affect the veteran's ability 
to work.  The Board will summarize the salient reports.  

In a letter dated in November 1991, Susan Spangler, physical 
therapist, discussed the veteran's low back disability and 
concluded that the veteran was unable to work because of 
pain.  In a November 1993 report, a psychologist, James L. 
Paquette, Ph.D., diagnosed history of polydrug abuse, 
including amphetamines, hallucinogens and barbiturates; 
alcohol, cocaine and cannabis dependence in full remission; 
dysthymia; rule out major depression; psychological factors 
affecting physical condition; insomnia related to unknown 
organic factor; acrophobia; chronic sinusitis associated with 
headaches; chronic lower back and neck pain, secondary to 
industrial accident; and self-reports of degenerative disc 
disease.  The global assessment of functioning was 35.  The 
global assessment of functioning (GAF) is a scale reflecting 
the psychological, social and occupational functioning under 
hypothetical continuum of mental illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 31 to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at sometimes illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  See Cathell v. Brown, 
8 Vet. App. 539 (1996).  In a letter dated in March 1994, a 
private psychiatrist, Pradeep Marballi, M.D., reported 
diagnosis of post-traumatic stress disorder along with 
depressive disorder not otherwise specified; past history of 
alcohol and substance abuse; degenerative disc disease; 
arthritis in the spine; chronic sinusitis; and a possible 
gastritis.  The GAF was 40.  Thus, the record presents 
evidence that the veteran is disabled by other conditions, 
particularly a psychiatric disorder.  None of the physicians 
or other medical witnesses have indicated that the sinusitis 
or rhinitis result in marked interference with employment, 
beyond that contemplated by the rating schedule.  

While several medical professionals have listed the veteran's 
sinusitis as part of his overall disability picture, there is 
no evidence from a competent medical professional which would 
indicate that the service-connected rhinitis and sinusitis 
have an impact on the veteran's employment beyond that 
contemplated by the current 50 percent rating.  

While VA clinical records show continuing sinus complaints, 
neither the examination reports nor the clinical records 
describe an industrial impact beyond that contemplated by the 
schedular standards.  The Board notes the veteran's testimony 
and statements to the effect that he was fired from his 
foundry job because he could not tolerate the dust as a 
result of his service-connected rhinitis and sinusitis.  An 
inability to tolerate particularly hazardous employment 
conditions does not demonstrate that the service-connected 
disability results in marked interference with employment.  
Neither the veteran's testimony, nor the medical records 
describe a disability which would warrant an extraschedular 
evaluation under the applicable criteria.  38 C.F.R. § 3.321 
(2001).  The preponderance of the evidence weighs against 
this claim, so 38 U.S.C.A. § 5107(b) (West Supp 2001) and its 
accompanying regulation, 38 C.F.R. 3.102 (2001), have no 
application to this issue.  See Ortiz v. Principi, No. 01-
7006 (Fed. Cir. Dec. 17, 2001).  

Extension Beyond December 31, 1994, For A Temporary Total 
Disability Rating Based On Convalescence.  As discussed 
above, the veteran's most recent surgery was in November 
1994.  At that time, chronic sinusitis was treated with a 
limited bilateral anterior ethmoidectomy on November 17, 
1994.  He tolerated the procedure well and there were no 
complications.  He became angry because he had pain after the 
procedure and was not seen for a postoperative evaluation on 
a time that he felt was reasonable.  He was advised to stay 
in the hospital, but left against medical advice.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3), set forth below, effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

(a) Total ratings will be assigned under this section if 
treatment of a service- connected disability resulted 
in:

(1) Surgery necessitating at least one month of 
convalescence

(2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body 
cast, or the necessity for house confinement, or 
the necessity for continued use of a wheelchair or 
crutches (regular weight-bearing prohibited)

(3) Immobilization by cast, without surgery, of one 
major joint or more.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph 
(a)(1), (2) or (3) of this section.

(2) Extensions of 1 or more months up to 6 months 
beyond the initial 6 months period may be made 
under paragraph (a)(2) or (3) of this section upon 
approval of the Adjudication Officer.

38 C.F.R. § 4.30 (1994-2001).

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998). Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.  

Whether the veteran needed post surgical convalescence is a 
medical question which requires the opinion of a trained 
medical professional.  VCAA requires VA to obtain medical 
opinions when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  The RO obtained 
such an opinion in this case.  

Here, the RO obtained an opinion from a VA physician.  The 
doctor noted that the veteran underwent a revision sinus 
surgery on November 17, 1994.  He was seen in the clinic on 
November 21, 1994, and was noted to be doing well.  It was 
the doctor's opinion that the veteran would need 
approximately four weeks or 30 days as a convalescent period.  
This opinion was dated in mid-February 1995.  In accordance 
with this opinion, the RO awarded the veteran a temporary 
total disability rating, based on convalescence, for the 
month of December 1994.  

The veteran has argued that he should be given an extension 
of his temporary total disability rating.  However, the 
length of convalescence needed is a medical question which 
requires an opinion from a medical professional.  As a lay 
witness, the veteran's assertions that a longer period of 
convalescence was needed lack the probative weight of a 
medical opinion.  There is no competent evidence from a 
medical professional supporting an extension.  In this case, 
there is one medical opinion and it provides a preponderance 
of the evidence establishing that the November 1994 sinus 
surgery did not require convalescence beyond December 31, 
1994.  As the preponderance of the evidence weighs against 
the veteran's claim, 38 U.S.C.A. § 5107(b) (West Supp 2001) 
and its accompanying regulation, 38 C.F.R. 3.102 (2001), have 
no application in this case.  See Ortiz v. Principi, No. 01-
7006 (Fed. Cir. Dec. 17, 2001).  Consequently, the claim for 
an extension of the temporary total disability rating must be 
denied.  


Service Connection for a Gastrointestinal Disorder as 
Secondary to the Service-Connected Vasomotor Rhinitis and 
Sinusitis.  Service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  

It is not contended nor does the evidence show that the 
veteran's gastrointestinal disorder began or increased in 
severity during his active military service.  Rather, the 
veteran asserts that his gastrointestinal disorder is the 
result of drainage of purulent material from his nose and 
sinuses into his esophagus and stomach.  There is some 
medical support for this position.  A special sinus and jaw 
examination was conducted by William Brant, M.D., in March 
1997.  The veteran reported that, sometime after his jaw and 
sinus injuries in service, he developed stomach trouble.  The 
esophageal reflux was causing vomiting and bleeding, such 
that the veteran was unable to take nourishment.  The veteran 
reported having had three sinus surgeries, which had not 
produced results.  The veteran reported that he had a 
continuing, draining discharge.  The doctor reported post 
nasal drainage down the back of the throat seen on indirect 
laryngoscopy could be the cause of esophageal reflux.  The 
diagnosis was severe frontal sinus headaches with nasal 
congestion and a heavy post nasal drainage present causing 
esophageal reflux symptoms and condition.  While this opinion 
supports the veteran's position, it is not persuasive for 
several reasons.  First, the examination was for the sinuses 
and jaw and there is no indication that Dr. Brant had any 
special training in esophagus or stomach disorders.  Further, 
Dr. Brant did not explain why the post nasal drainage would 
cause esophagus reflux.  More importantly, this opinion is 
outweighed by the opinions of several other physicians.  The 
remainder of the evidence is against the claim.

In February 1997, another VA physician examined the veteran's 
stomach.  The doctor specifically considered whether or not 
the veteran's gastroesophageal reflux could be reasonably 
related to medications he was prescribed for his service-
connected sinus condition.  The doctor reported reviewing the 
veteran's records.  It seemed that the veteran received 
ibuprofen, a nonsteroidal medication, and some nasal 
medications after his May 1992 surgery.  The doctor could not 
find that any specific medication was prescribed after the 
1993 surgery.  The doctor noted that irreversible 
gastroesophageal disease was rarely, if ever, caused by any 
medical therapy.  Theoretically, nonsteroidals could cause 
gastric outlet obstruction with retention and reflux, but 
that was very unusual.  It was notable that the appellant did 
have a 30-pound weight loss noted on examination in 1995.  
The doctor recommended that the veteran have an endoscopic 
examination to evaluate possible sequelae of reflux and he 
refused.  The doctor commented that, if there was a 
relationship between his sinusitis and his reflux, it was 
most likely that the sinusitis was secondary to the reflux, 
rather than the reflux being secondary to the sinusitis.  The 
doctor noted that the veteran had never had his reflux 
quantitated by endoscopy or other tests.  In a final opinion, 
the doctor concluded that it could not be proven, on the 
basis of the information available, whether the veteran's 
condition was potentially related to his medications or not.  
It was again noted that the veteran had refused the 
evaluations necessary to make the medical determination.  The 
doctor went on to note that the conditions would certainly be 
treatable or curable.  He encouraged the veteran to 
reconsider further evaluation and possible therapy for his 
reflux disease.  This examination report is more persuasive 
than the report submitted by Dr. Brant.  The February 1997 
report was based on an examination of the veteran's 
gastrointestinal system and a thorough review of the records 
by an appropriate specialist.  The physician stated that the 
veteran's position could not be supported without further 
testing, which he refused.

A private specialist in gastroenterology, Jeffrey W. Schenck, 
M.D., provided an opinion dated in December 1997.  It was 
noted that the veteran had originally been seen in June 1997 
and had been recently evaluated.  The veteran complained of 
nausea and substernal burning pain.  He felt it was 
precipitated by sinus drainage into his pharynx.  He was 
noted to have a longstanding history of chronic sinusitis.  
He underwent evaluation for gastroesophageal reflux disease 
in July 1997.  Endoscopically, the esophagus showed very mild 
changes of chronic edema, but there were no erosions or 
ulcers.  He had a 2-centimeter hiatal hernia.  The lower 
esophageal sphincter was lax as a result of the hernia.  
Biopsies confirmed microscopic evidence of chronic 
esophagitis and showed no further pathology.  Subsequently, 
the veteran underwent an ambulatory pH study to better 
quantify his reflux and correlate symptoms with the 
intraesophageal pH.  During the study, he had some reflux 
which fell within the perimeters of normal.  He did slightly 
exceed normal with respect to the number of reflux events, 
but again, the overall time in which the pH was depressed was 
not increased.  There was no correlation between the reflux 
that did occur and any chest symptoms.  From the studies, the 
doctor concluded that the veteran did, in fact, have mild to 
modest chronic gastroesophageal reflux in part related to his 
hiatal hernia.  The doctor explained that patients with these 
problems were certainly at risk for pharyngeal reflux and 
occasional pharyngitis.  Pharyngeal reflux could result in 
symptoms which were indistinguishable from chronic sinusitis.  
The veteran was advised to remain on medication and follow a 
very strict antireflux regimen.  This opinion provides 
evidence that reflux disease can result in symptoms 
indistinguishable from sinusitis, but does not indicate that 
sinusitis or rhinitis, or their medications, cause reflux or 
other gastrointestinal disorder.  

A VA examination of the digestive system was provided in 
January 1998.  The veteran reported having sinus surgeries in 
1992, 1993 and 1994.  He reported multiple courses of 
antibiotics and pain medication including ibuprofen and 
Tylenol.  He denied any current dysphagia, odynophagia or 
vomiting.  He did report that he currently had a large amount 
of phlegm and related nausea and vomiting due to post nasal 
discharge.  The examiner responded to specific questions.  As 
to whether the veteran had a gastrointestinal disorder, the 
doctor agreed that the veteran had symptoms of 
gastroesophageal reflux and evidence of recurrent sinusitis, 
which frequently could be worsened by gastroesophageal 
reflux.  As to the specific nature and severity of the 
gastrointestinal disorder, the veteran had severe reflux 
symptoms well controlled with medication.  As to whether the 
gastrointestinal disorder was caused by medication for 
vasomotor rhinitis and sinusitis, the doctor noted it was 
very rare for nonsteroidal agents or antibiotic medications 
such as the veteran had been taking to cause reflux.  Indeed, 
the cause of a hiatal hernia was not known to be due to any 
medications.  The medications could cause esophagitis or 
stomach upset and gastritis which could cause dyspepsia and 
mimic reflux disease.  The doctor again specified that the 
medications should not cause gastroesophageal reflux.  
Further, the doctor noted that the veteran was not currently 
taking the medications and his reflux continued.  The 
physician agreed with the February 1997 VA physician 
evaluation that it was more likely that the sinusitis was 
worse and/or exacerbated by the reflux than that the 
sinusitis was causing any problems in regard to the reflux 
itself.

The veteran has provided sworn testimony at August 2000 RO 
and August 2001 Board hearings, as well as statements in 
various correspondence, to the effect that his 
service-connected rhinitis and sinusitis cause stomach 
problems either directly, through post nasal drainage, or 
indirectly through medication taken to treat the 
service-connected disabilities.  Service connection may be 
granted for a disability which is proximately due to and the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  However, the relationship between various 
disabilities or disabilities and medications is a medical 
question.  Appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  See also Reiber v. Brown, 7 Vet. App. 513 
(1995).  As a lay witness, the veteran does not have the 
training and experience to provide competent evidence of such 
a casual connection.  Opinions from trained medical 
professionals with the necessary expertise is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, 
there are 3 medical opinions which are in agreement and 
reinforce each other.  The preponderance of the evidence from 
VA and private physicians establishes that the veteran has a 
hiatal hernia which causes his gastroesophageal reflux.  The 
hiatal hernia would not be due to the service-connected 
rhinitis or sinusitis, or their medications.  As the 
preponderance of evidence is against the claim, it must be 
denied.  Since the preponderance of the evidence weighs 
against the veteran's claim, 38 U.S.C.A. § 5107(b) (West Supp 
2001) and its accompanying regulation, 38 C.F.R. 3.102 
(2001), have no application in this case.  See Ortiz v. 
Principi, No. 01-7006 (Fed. Cir. Dec. 17, 2001).  


ORDER

The petition to reopen a claim of entitlement to service 
connection for pes planus is granted; to this extent only, 
the benefit sought on appeal is allowed.

Entitlement to an effective date earlier than October 2, 
1995, for service connection for TMJ syndrome is denied.  A 
higher evaluation for the service-connected vasomotor 
rhinitis and sinusitis, and postoperative residuals, is 
denied.  Extension of a temporary total rating based on 
convalescence, after December 31, 1994, is denied.  Secondary 
service connection for a gastrointestinal disorder is denied.


REMAND

A VA podiatrist has expressed opinions to the effect that the 
veteran's active military service could have aggravated his 
pes planus (flat feet).  These opinions appear to be based on 
history provided by the veteran, without regard to available 
records.  Consequently, the opinion can be no better than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  
Consequently, the veteran should be afforded an appropriate 
examination, in which the claims folder and the medical 
records are available, in order to render an opinion as to 
whether the first degree pes planus noted on entrance to 
service was aggravated during active service.  

The Court has emphasized the need for current examinations to 
evaluated service-connected disabilities.  The last adequate 
VA examination of the veteran's TMJ syndrome was in September 
1996 when it was noted that he was able to open his mouth 32 
or 33 millimeters.  The March 1997 jaw examination failed to 
report the opening distance, which is required to evaluate 
the disability.  Consequently, a current examination should 
be provided.  

Where a claimant files a notice of disagreement and the RO 
has not issued a SOC, the issue must be remanded to the RO 
for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As 
noted above, the RO denied the veteran's claim for a 
psychiatric disorder as secondary to his service-connected 
disabilities.  The veteran's representative filed a timely 
notice of disagreement.  The RO has yet to promulgate a SOC 
on that issue.  The matter is being remanded for a SOC.  

Action on the veteran's claim for a total disability rating 
based on individual unemployability is deferred pending the 
above development.

The case is REMANDED to the RO for the following:

1.  The veteran should be scheduled for 
examination of his pes planus.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
tests and studies should be accomplished.  
The examiner should express an opinion as 
to whether the first degree pes planus 
noted on entrance examination advanced in 
severity during the veteran's active 
military service, and if so, whether the 
increase in disability was due to the 
natural progress of the condition.  A 
rationale for the opinion should be 
provided.

2.  The veteran should be afforded an 
examination for his TMJ syndrome.  The 
claims folder, including a copy of this 
REMAND, should be made available to the 
examiner for review.  All indicated tests 
and studies should be accomplished.  The 
examiner should report measurement of the 
inter-incisal range and range of lateral 
excursion.

3.  The RO must review the claims file 
and ensure that, as to the Remanded 
claims, all notification and development 
action required by VCAA has been done.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

After the above development has been completed, in accordance 
with the current appellate procedures, the case should be 
returned to the Board for completion of appellate review.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

